Case 1-18-00052-cjf    Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21       Desc Main
                                Document      Page 1 of 12


                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                                        Case No.: 18-12211-7

         HAROLD F. JUNG and
         ALIA I. JUNG,

                        Debtors.
______________________________________________________________________________

         HAROLD F. JUNG,

                           Plaintiff,
               v.                                             Adversary No.: 18-52

         INTERNAL REVENUE SERVICE,

                        Defendant.
______________________________________________________________________________

                             MEMORANDUM DECISION

         Harold Jung asks the Court to determine the dischargeability of taxes

and penalties assessed by the Internal Revenue Service (“IRS”) for the tax years

2008 to 2013.1 Jung and his wife, Alia, received Notices of Deficiency from the

IRS for those years. Shortly after the second Notice of Deficiency, they filed a

Chapter 7 petition. Jung then filed this adversary. The IRS responded with a

Motion to Dismiss on the ground of lack of subject-matter jurisdiction.

                                        BACKGROUND

         Jung and his wife (“Debtors”) filed and paid their joint 2008 to 2013

income tax returns and self-reported tax liabilities:




1 The IRS has asserted civil fraud penalties against only Harold. Alia is not a party to

this adversary.
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21     Desc Main
                               Document      Page 2 of 12


      Tax Year            Filing Date         Assessment Date       Tax Assessed
        2008             May 18, 2009           May 18, 2009          $9,445.00
        2009             May 24, 2010           May 24, 2010         $24,715.00
        2010             May 16, 2011           May 16, 2011         $24,764.00
        2011             May 14, 2012           May 14, 2012         $14,273.00
        2012             June 3, 2013           June 3, 2013         $14,542.00
        2013             June 2, 2014           June 2, 2014         $11,699.00

ECF no. 15 at 2.2

      The IRS audited the Debtors’ income tax returns. It determined the

Debtors “had additional income tax deficiencies due to unreported business

income.” This also resulted in a determination that Jung is liable for civil fraud

penalties. The deficiencies total $187,986.00. Civil fraud penalties total

$137,880.00. Totaling $325,866.00, the tax and penalties are:

         Tax Year               Additional Tax Due          Fraud Penalties Due
           2008                     $27,917.00                  $20,937.75
           2009                     $15,229.00                  $11,421.75
           2010                     $55,829.00                  $41,871.75
           2011                     $39,798.00                  $29,848.50
           2012                     $40,604.00                  $30,453.00
           2013                      $8,609.00                   $3,347.25

ECF no. 15 at 3.

      The IRS issued a Notice of Deficiency to the Debtors for the deficiencies

and penalties for the tax years 2008 to 2012. The IRS then issued a Notice of

Deficiency for the deficiencies and penalties due for 2013. Neither Jung nor his

wife have filed a petition in the United States Tax Court to contest the

deficiencies or penalties. ECF no. 15 at 3. After the second of the Notices, the

Debtors filed a chapter 7 petition.



2Unless otherwise specified, ECF citations reference the docket in the adversary
proceeding (no. 18-52).
                                          2
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document      Page 3 of 12


      Jung seeks to determine and discharge his tax liability and penalties.

The IRS moved to dismiss this adversary on the ground of lack of subject-

matter jurisdiction under Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3).

The IRS asserts the adversary should be dismissed because the decision will

not affect creditors given that the case is a no asset chapter 7. The IRS argues

that even if the Court has jurisdiction, the Court should abstain from

exercising it “in the interests of judicial economy and because a more

appropriate forum exists to adjudicate this matter.”

      Jung responds the Court has jurisdiction because (1) the determination

of tax liability arises under Section 505(a) of the Code, and (2) a

dischargeability determination is a core proceeding.

                                     ANALYSIS

      A. The Court has subject-matter jurisdiction.

      “If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3),

adopted by Fed. R. Bankr. P. 7012(b). A court has initial jurisdiction to

consider whether it has subject-matter jurisdiction for the purpose of Federal

Rules of Bankruptcy Procedure 7012 adopting Fed. R. Civ. P. 12(b)(1) and

12(h)(3). Henry v. United States, 277 Fed. Appx. 429, 434 (5th Cir. 2008). The

party alleging jurisdiction bears the burden of proof. Nuveen Mun. Trust ex rel.

Nuveen Yield Mun. Bond Fund v. Withumsmith Brown, P.C., 692 F.3d 283, 293

(3d Cir. 2012).




                                          3
Case 1-18-00052-cjf   Doc 22     Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                                Document      Page 4 of 12


      “The jurisdiction of the bankruptcy courts . . . is grounded in, and

limited by, statute.” Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995).

Congress’s general grant of bankruptcy jurisdiction is in section 1334 of Title

28 of the U.S. Code. Congress vested the district courts with original but not

exclusive jurisdiction over “all civil proceedings arising under title 11, or arising

in or related to cases under title 11.” 28 U.S.C. § 1334(b). Section 157 of Title

28 allows a district court to refer to the bankruptcy court for the district “any

or all cases under title 11 and any or all proceedings arising under title 11 or

arising in or related to a case under title 11.” Id. § 157(a). The District Court

has done so in this District.

      Courts view sections 1334 and 157 in the context of section 505(a) of the

Code. Section 505(a) gives bankruptcy courts authority to decide certain tax

matters. This section provides:

      [T]he court may determine the amount or legality of any tax, any fine
      or penalty relating to a tax, or any addition to tax, whether or not
      previously assessed, whether or not paid, and whether or not
      contested before and adjudicated by a judicial or administrative
      tribunal of competent jurisdiction.

      The court may not so determine the amount of a tax, fine, penalty,
      or addition to tax if such amount or legality was contested before
      and adjudicated by a judicial or administrative tribunal of
      competent jurisdiction before the commencement of the case under
      this title.

11 U.S.C. § 505(a)(1)–(2).

      Core proceedings include “determinations as to the dischargeability of

particular debts.” 28 U.S.C. § 157(b)(2)(I).

      The Seventh Circuit defines “core proceedings” as:


                                           4
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21    Desc Main
                               Document      Page 5 of 12


      A proceeding is core under section 157 if it invokes a substantive
      right provided by title 11 or if it is a proceeding that, by its nature,
      could arise only in the context of a bankruptcy case.

Diamond Mortg. Corp. of Illinois v. Sugar, 913 F.2d 1233, 1239 (7th Cir. 1990)

(citation omitted). Among the list of actions found by law to fall within the

scope of a “core proceeding” are “determinations as to the dischargeability of a

particular debt.” The action here conforms exactly to this category.

      Indeed, determination of dischargeability does not exist outside

bankruptcy. It arises under Title 11. Determination of tax liability is a

prerequisite to determining dischargeability. The broad grant of jurisdiction to

hear tax disputes supports the exercise of jurisdiction.

      Most courts hold that section 505(a) is not an independent jurisdictional

basis outside 28 U.S.C. § 1334. United States v. Zellers (In re CNS, Inc.), 255

B.R. 198, 201 (N.D. Ohio 2000) (“The subject matter jurisdiction of bankruptcy

courts over tax proceedings is derived from the jurisdiction of the federal

district courts under 28 U.S.C. § 1334 . . . .”). Thus, any exercise of jurisdiction

under section 505(a) must stem from one of the three components of 28 U.S.C.

§ 1334: arising under, arising in, or related to a bankruptcy case. Although

section 505(a) is not an independent grant of jurisdiction, courts recognize

“[t]he legislative history is indicative of Congressional intent to vest the

bankruptcy courts with a fairly broad jurisdictional grant under § 505(a).” In re

Schmit, 205 B.R. 394, 397 (Bankr. N.D. Ill. 1997) (citing a 1977 Congressional

House Report).




                                          5
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document      Page 6 of 12


      A proceeding “arises under” Title 11, under sections 1334 and 157, when

the action is based on a right or remedy explicitly provided in Title 11. Zerand-

Bernal Grp., Inc. v. Cox, 23 F.3d 159, 161 (7th Cir. 1994). Courts within the

Seventh Circuit are split about whether a proceeding brought under section

505(a) “arises under” Title 11. The Bankruptcy Court for the Northern District

of Illinois opined “[t]he determination of tax liability provided for by § 505(a)

‘arises under’ the Bankruptcy Code.” In re UAL Corp., 336 B.R. 370, 371

(Bankr. N.D. Ill. 2006). The Southern District of Indiana held differently:

      By filing their motion under § 505, the Debtors are not invoking a
      “substantive right” under that statute, but rather a procedural one:
      They are seeking to have a substantive question of law that arises
      under the Internal Revenue Code decided by means of a procedure
      provided for by Title 11. Accordingly, the § 505 motion does not
      “arise under” Title 11.

In re Bush, No. 1:15-cv-1318-WTL-DKL, 2016 WL 4261867 at *3 (S.D. Ind. Aug.

12, 2016). Each of these cases, however, involved a motion solely under section

505 to determine the amount of a tax. Neither invoked a decision on

dischargeability.

      In contrast, Kohl v. IRS (In re Kohl), 397 B.R. 840 (Bankr. N.D. Ohio

2008), involved joint debtors in a no asset chapter 7 case who filed an

adversary seeking to discharge a tax penalty assessed against the debtor-wife.

Id. at 840. The IRS moved to dismiss for lack of subject-matter jurisdiction on

the ground a determination of tax liability would serve no purpose in a no asset

chapter 7 case. Id. at 842. The court held it had jurisdiction because the

debtor-wife sought a dischargeability determination, a substantive right

granted by the Code. Id.
                                          6
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document      Page 7 of 12


      While Swain v. United States Dep’t of Treasury (In re Swain), 437 B.R.

549 (Bankr. E.D. Mich. 2010), held there was no subject-matter jurisdiction

over a tax dispute, it is distinguishable from Kohl. Id. at 552. There, the debtor

and IRS agreed any debt owed to the IRS was nondischargeable. Id. at 556. The

debtor did not seek to discharge a debt. Id. She sought only to determine the

amount of tax liability. Id. As described in Swain:

      This proceeding is not one “arising under title 11” because it does
      not “involve a cause of action created or determined by a statutory
      provision of title 11.” See Bliss Technologies, Inc. v. HMI Indus., Inc.
      (In re Bliss Technologies, Inc.), 307 B.R. 598, 602 (Bankr. E.D. Mich.
      2004 (quoting Wolverine Radio, 930 F.2d at 1144). In substance,
      [the debtor] seeks only a determination that she owes no debt to the
      IRS for a tax penalty under 26 U.S.C. § 6672. The only matter in
      dispute . . . will be determined by federal non-bankruptcy law,
      namely the Internal Revenue Code (title 26), rather than any
      provision of the Bankruptcy Code (title 11).

Swain, 437 B.R. at 559‒60.

      The Bankruptcy Court for the Northern District of Ohio succinctly

contrasted the holdings in Kohl and Swain:

      [The Kohl court] examined the jurisdiction framework of §§ 1334 and
      157(b) and found that, although the dischargeability action brought
      by the debtors did not directly impact their bankruptcy estate, it
      clearly invoked a substantive right created by federal bankruptcy
      law which could exist only within the confines of a case under title
      11. Kohl, 397 B.R. at 843–44. In finding that it had jurisdiction to
      determine whether the debtor-wife owed a debt to the IRS, [the Kohl
      court] focused on § 157(b)(2)(I), unlike the court in Swain, 437 B.R.
      at 556, which had concluded the debtor in that case was not seeking
      a determination that she owed no debt. [The Kohl court] noted that
      the existence of a debt is a key component in any dischargeability
      action and that the United States, having assessed the tax penalties
      against [the debtor-wife], had acknowledged this key component.
      Kohl, 397 B.R. at 844.




                                          7
Case 1-18-00052-cjf    Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                                Document      Page 8 of 12


Johnston v. City of Middletown (In re Johnston), 484 B.R. 698, 709–10 (Bankr.

S.D. Ohio 2012).

      The material facts here are indistinguishable from Kohl. The IRS

assessed tax and penalties against Jung. He filed bankruptcy and asks the

Court to determine whether the tax and penalties are dischargeable.

Determination of the amount of tax or penalties and the decision on

dischargeability are intertwined. In the end, determinations about whether a

debt is dischargeable are substantive rights provided by 11 U.S.C. § 523.

      In sum, this Court has jurisdiction. Dischargeability is a core proceeding.

It is a substantive right that does not exist outside bankruptcy. Having

assessed tax and penalties, the IRS acknowledges there is a debt. If necessary,

this Court can determine the amount of tax or penalties as part of the decision

on dischargeability.

      B. Permissive abstention is not appropriate.

      The Court must next decide whether it should abstain from exercising

jurisdiction. The doctrine of discretionary abstention is set forth in 28 U.S.C.

§ 1334(c)(1):

      [N]othing in this section prevents a [bankruptcy] court in the interest
      of justice, or in the interest of comity with State courts or respect for
      State law, from abstaining from hearing a particular proceeding
      arising under title 11 or arising in or related to a case under title 11.

28 U.S.C. § 1334(c)(1).

      “Permissive abstention is available in core as well as non-core

proceedings.” Garland & Lachance Constr. Co., Inc. v. City of Keene, 144 B.R.

586, 594 (D.N.H. 1991). “While it is true that discretionary abstention is
                                           8
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document      Page 9 of 12


normally inappropriate if a matter is a core proceeding, . . . the rule is not

inflexible and the Court retains the power to abstain” even if the proceeding is

a core proceeding. Id.

      Section 505(a) of the Code explicitly provides the Court may determine

the amount or legality of any tax. 11 U.S.C. § 505(a)(1). Use of the word “may”

is “indicative of the discretionary nature” to exercise jurisdiction. Schmidt, 205

B.R. at 397.

      “[W]here the aims of § 505 would not be furthered, discretionary

abstention . . . [is] appropriate.” Kohl, 397 B.R. at 845. There are two principal

purposes of section 505. “First, in order to facilitate the bankruptcy goal of

expediting the administration of claims against the estate, § 505 was enacted

to provide a forum for the speedy resolution of disputed tax claims so as to

avoid any delay in the administration of the bankruptcy case.” Id. (citing

Stevens v. United States IRS (In re Stevens), 210 B.R. 200, 202 (Bankr. M.D.

Fla. 1997)). “In addition, Congress also sought . . . to protect creditors from the

dissipation of estate assets which could result if creditors were bound by [a] tax

judgment which the debtor, due to his ailing financial condition, did not

contest.” Kohl, 397 B.R. at 845 (citing In re Northwest Beverage, Inc., 46 B.R.

631, 635 (Bankr. N.D. Ill. 1985)).

      Additionally, many courts consider a non-exclusive list of factors,

including:

      1. The complexity of the tax issues to be decided;

      2. The need to administer the bankruptcy case in an orderly and
         efficient manner;
                                          9
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document     Page 10 of 12




      3. The burden on the Bankruptcy Court’s docket;

      4. The length of time required for trial and decision;

      5. The asset and liability structure of the debtor; and

      6. The prejudice to the debtor and potential prejudice to the taxing
         authority.

In re Galvano, 116 B.R. 367, 372 (Bankr. E.D.N.Y. 1990).

      Contrary to the IRS argument, section 505 is not the only issue here.

Simply put, there is also the effect on a core proceeding to be considered.

Exercising jurisdiction here furthers the purposes of section 505(a). The Court

is a more efficient forum to litigate this adversary because, unlike the Tax

Court, this Court has the authority to determine the amount of tax and make a

dischargeability determination.

      The IRS incorrectly asserts “there is no bankruptcy purpose to

adjudicate” this adversary. This adversary involves the determination of a claim

against Jung and whether it is nondischargeable. It invokes several sections of

the Code, including 505(a) and 523(a).

      The factors set forth in Galvano support the exercise of jurisdiction.

Deciding the tax issues is not complex. The underlying dispute involves basic

math. The IRS asserts the Debtors miscalculated certain income and

deductions. Based on its review, the IRS assessed additional tax and calculated

penalties. This indicates the IRS has the information it relies on to establish

the amount of tax. It has also already imposed penalties against Jung. The

Court is well-equipped to decide this adversary.


                                          10
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21      Desc Main
                               Document     Page 11 of 12


      The IRS says the Tax Court sits in Milwaukee on March 25, 2019. This

ignores the fact that no appeal to the Tax Court has been filed. It also argues

that “discovery [is] necessary to properly litigate the amount of . . . tax

liabilities in this Court [so] it is likely that a trial would not take place far ahead

of that date.” There is no indication any discovery is required. The IRS reviewed

the tax returns and assessed additional tax suggesting it has gathered

information already. This Court is prepared to schedule a hearing as soon as

the parties are ready for trial.

      Exercising jurisdiction results in a more efficient administration of the

bankruptcy case and increased judicial economy. As noted, this Court has the

jurisdiction to hear and decide the tax determination and dischargeability

issues. The Tax Court lacks jurisdiction to make a dischargeability

determination. Abstention may result in the Debtors litigating the tax dispute

in Tax Court and then re-litigating the matter again in this Court. It makes

little sense for the parties to litigate the issues and underlying facts in two

different forums.

      Neither Jung nor the IRS will be prejudiced by litigating this adversary in

this Court. The Court has heard tax disputes and is competent to decide this

adversary. From the perspective of the IRS, there are no material, substantive

differences between litigating the tax disputes in Tax Court versus this Court.

There is, however, prejudice to Jung if the matter is not heard in this Court.

This is the only court with jurisdiction to determine dischargeability. The

Bankruptcy Code and equity support the exercise of jurisdiction.


                                          11
Case 1-18-00052-cjf   Doc 22    Filed 02/21/19 Entered 02/21/19 14:13:21   Desc Main
                               Document     Page 12 of 12


                                    CONCLUSION

      The Court has subject-matter jurisdiction. The Debtors seek a

dischargeability determination, a core proceeding under 28 U.S.C. § 157(b)(2)(I)

“arising under” the Code. In addition, the Court should not abstain from

exercising jurisdiction. The tax matters are not complex. It makes little sense

for the Debtors to litigate potentially similar issues twice in two different

forums.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      An order consistent with this decision will be entered.

      Dated: February 21, 2019

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          12
